 In theMatter ofCOLLINSBAKINGCOMPANYandBAKERY AND CON-FECTIONERY WORKERS INTERNATIONALUNION OF AMERICA, AFLCase No.15-C-2303.Decided May 13, 1949DECISIONANDORDER REMANDING CASEOn October 29, 1948, without otherwise considering the meritsof the case, Trial Examiner Henry J. Kent, in an "Order DismissingComplaint," ordered that the unfair labor practice complaint hereinbe dismissed "because the Respondent's operations are essentiallylocal in character," as set forth in the copy of the order attachedhereto.The General Counsel requested a review of the order andfiled a brief in support of his request.The Respondent filed a briefin opposition thereto.On March 17, 1949, at Washington, D. C., the Board heard oralargument, in which the General Counsel and the Respondentparticipated.The Board has considered the General Counsel's request for review,'the briefs, the oral argument, and the entire record in the case, andhereby makes the following findings : 2The Respondent,a Delaware corporation,operates a wholesale andretail bakery in Montgomery,Alabama. It annually purchases sup-'The Respondent contends that the General Counsel has no standing to appeal theTrial Examiner's dismissal of the complaint on the grounds that(a) he is not a"personaggrieved"within the meaning of Section 10 (f) of the Act,and (b)he is not a"party"authorized under Section 203.27 of the Board'sRules to obtain a review of the TrialExaminer's action in dismissing the complaint.Neither contention has any merit.Sec-tion 10(f) is inapplicable,because it deals with the right of court appeal froma finalorder of the Board.That is not the case here.The scheme for the prevention of unfair labor practices outlined in Section 10 of theAct places upon the Board the duty to issue complaints.Section 8 (d) of the amended Actprovides that the General Counsel"shall have final authority,on behalf of the Board,in respect of the investigation of charges and issuance of complaints under Section 10, andin respect of the prosecution of such complaints before the Board....11As the prosecutorof the unfair labor practice proceeding against the Respondent,the General Counsel, onbehalf of the Board,is a party to the proceeding.See also the broad definition of the term"party"in Section 203.8 of the Board's Rules.7The General Counsel contends that the Board has no discretionary power to declineto assert jurisdiction in an unfair labor practice proceeding,whenjurisdiction in lawexists.For the reasons stated inMatter of H. W.Smith,d/b/aA-1Photo Service,88 N. L.R. B. 584,we find this contention to be without merit.83 N. L.R. B., No. 88.599 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDplies valued inexcessof $250,000 from outside the State of Alabama.It annuallysellsproducts valued at more than $600,000.All sales aremade to customers located within the State.The Respondent is affiliated with Campbell-Taggert Bakery Serv-iceCorporation'; ' which owns a controlling percentage of the Re-,spondent's common stock.Campbell-Taggert similarly controls oris interested in approximately 49 baking companies in a number ofdifferent States.The Respondent markets its products under thenationally advertised and copyrighted trade name "Colonial," whichis owned and controlled by Campbell-Taggert.The latter also exer-cises some degree of control over the operations of the Respondent,although its precise extent was not brought out in the record .3On this set of facts, we find that the Respondent is engaged incommerce within, the meaning of the Act .4 In the exercise of itsdiscretion, the Board has, generally declined to assert jurisdictionover bakeries which sell their entire product within the State of manu-facture, because of the essentially local nature of the usual bakerybusiness.But an otherwise local enterprise may lose its characteras such when it becomes a link in a business which stretches overmany States 3That is the case here.Largely because of the Re-spondent's affiliation with Campbell-Taggert, we find, contrary to theTrial Examiner, that it will effectuate the policies of the Act to assertjurisdiction in the present proceeding.6Accordingly, we shall re-verse the Trial Examiner's order dismissing the complaint, and re-mand the case to him with instructions to prepare and issue an Inter-mediate Report on the merits.ORDERIT IS HEREBY ORDERED thatthe "Order Dismissing Complaint"issuedherein by the TrialExaminer,be,.and it herebyis, reversed; and,3The TrialExaminer erroneously foundthat Campbell-Taggert didnot exercisecontrolover the laborrelations or business policiesof the Respondent.At the oralargument,the Respondent's counseladmitted that, through its control of the Respondent's Boardof Directors, Campbell-Taggert controlled the policies of the Respondent.IN. L. R. B. v. SchmidtBaking Company,122 F. (2d) 162(C. A.4) ; N.L. R. B. v.Suburban.Lumber Company,121 F. (2d) 829(C. A.3) ; N. L. R. B. v.May DepartmentStores Company,146 F. (2d) 66, affirmed326 U. S 376.5Member Houston believesthat the large volume of,the Respondent's out-of-Statepurchases affords a sufficient basisfor the exercise of discretion in favor of taking jurisdic-tion in this case.6 SeeMatter of Riggs Optical Company,Inc,,81 N. L. R. B. 1171Matterof RockfordCoca-Cola BottlingCo., 81 N.L. It. B. 579;Matter of Raleigh'Coca-ColaBottling Co ,80 N. L.It. B..,768;-Matter 'of Baking Industry Council,80N. L R. B. 1590;Matterof Carnation Company of .Texas,78 N. L.It. B 519;-Matterof Orkin'Termite Company, Inc.,79 N. L. ,R. A. 935 ;Matter of HertzDriv-Ur-Self Stations, Imc.,iL (R B 422.; ofMatterof FehrBaking Company,,79 N.L. R B 440,'relied,upon, byrtheTrial )Examiner,where we refused to assert jurisdiction over nine bakeries in Houston, Texas. In that case,however,only one of the nine bakeries was affiliatedwith anational enterprise. COLLINS BAKING COMPANY601IT IS FURTHER ORDERED that the above-entitled case be, and it herebyis, remanded to the Trial Examiner for the purpose of preparing andissuing an Intermediate Report, setting forth his findings of facts,conclusions of law, and recommendations with respect to the unfairlabor practices alleged in the complaint herein.ORDER DISMISSING COMPLAINTAndrew P. Carter, Esq., Charles A. Kyle, Esq.andC. Paul Barker,Esq., forthe General Counsel.Fred S. Ball, Jr., Esq.,of Montgomery, Ala., for the Respondent.Mr. Curtis R. Sims,of Chattanooga, Tenn., for the Union.STATEMENT OF THE CASEUpon a charge filed on November 15, 1946, by Bakery and ConfectioneryWorkers International Union of America, AFL, herein called the Union, theGeneral Counsel of the National Labor Relations Board,' by the Regional Di-rector for the Fifteenth Region (New Orleans, Louisiana) issued a complaintdated April 28, 1948, against Collins Baking Company, herein called the Re-spondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (5) of the National Labor Relations Act, 49 Stat. 449, herein called the Act,and Section 8 (a) (1) and (5) of the Labor Management Relations Act, 61Stat. 136, herein called the amended Act, and Section 2 (6) and (7) of theAct and the amended Act. Copies of the complaint, the charge and notice ofhearing were duly served upon the Respondent and the Union. Thereafter Re-spondent duly filed its answer admitting the factual allegation in the com-plaint regarding its business operations but denying that it was engaged incommerce within the meaning of the Act and further denying the commissionof any of the unfair labor practices alleged.Pursuant to notice a hearing was held on June 8 and 9, 1948, at Montgomery,Alabama, before the undersigned Trial Examiner duly designated to conducta hearing by the Chief Trial Examiner. The General Counsel and the Respond-ent were each represented by counsel and the Union by one of its Internationalvice-presidents.All participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses and to introduce evidence bearing onthe issues was afforded the parties.At the opening of the hearing, Counsel for the Respondent stated that by par-ticipating in the hearing, Respondent was not waiving its right to insist uponits defense that the Board lacked jurisdiction for the asserted reason that theRespondent was not engaged in commerce within the meaning of the Act. Theundersigned ruled that participation in the hearing would not constitute awaiver of that defense.At the close of the hearing, the parties were afforded, but waived, an op-portunity to present oral argument.They were granted 15 days to submit briefsto the undersigned.Thereafter time to file briefs was extended and briefs andsupplemental briefs have been submitted by the General Counsel and theRespondent.'The General Counsel and his representative at the hearing are referred to herein as theGeneral Counsel.The National Labor Relations Board is referred to as the Board. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter the close of the hearing, the Regional Director of the Fifteenth Regionfiled a motion with the undersigned on July 14, 1948, to reopen the record forthe purpose of receiving proof of service of a copy of the charge filed on No-vember 15, 1946 by the Union and thereafter served upon the Respondent onJune 30, 1947, which proof of service by inadvertence had not been offered inevidence at the hearing. On July 16, 1948, the undersigned issued an order andcaused same to be duly served upon the Respondent, the said order providingthat unless Respondent show cause by July 26, 1948, why the record should notbe reopened to admit the proffered proof of service of the said charge, theundersigned would order the record reopened to receive it.Absent objectionfrom the Respondent, it is hereby ordered that the record be reopened for thepurpose of receiving the said proof of service of the charge in evidence.Theundersigned has marked the said motion made by the Regional Director asTrial Examiner's Exhibit I, the above-mentioned Order to Show Cause as TrialExaminer's Exhibit II, and said proof of service of the charge filed by' theUnion indicating that service of a copy of the charge had been duly served onJuly 2, 1947, as Trial Examiner Exhibit III.He hereby orders that the recordbe reopened to receive in evidence the three exhibits designated above and hehas inserted them in the Exhibit file.FINDINGS OF FACTI.THE BIISINESSOF THE RESPONDENTThe complaint alleges in substance : Respondent, a corporation organized underthe laws of the State of Delaware, is engaged in the purchase, manufacture, andsale, at wholesale and retail of bread, cake and other bakery products at itsheadquarters maintained at Montgomery, Alabama ; that Respondent marketsits products and other merchandise under the trade names of "Colonial," "FairMaid," and "Rainbow," nationally advertised trade names that have been copy-righted and which are owned or controlled by Campbell-Taggert Bakery ServiceCorporation, which concern owns a controlling percentage of Respondent's com-mon stock and also of similar stock in other bakery concerns, not involved herein,severally engaged in operating bakery enterprises in the States of Virginia, Ohio,Michigan, Georgia, and Texas ; 2 that Respondent annually purchases and causesto be delivered to its plant at Montgomery, Alabama, raw materials, supplies, andmerchandise for resale, at wholesale and retail, of an annual value exceeding$250,000; that the annual value of Respondent's sales, all of which are madewithin the central portion of the State of Alabama exceed $600,000; and thatunlawful activities of Respondent occurring in connection with its operationhave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.Respondent admitted in its answer the factual allegations in the complaintconcerning its business operations but denied that it is engaged in commercewithin the meaning of the Act and also denied the commission of any of the unfairlabor practices alleged.In addition, the record shows that Respondent assertedat the opening of the hearing it was not waiving its asserted defense regardingjurisdiction by participating in the hearing.2 Campbell-Taggert BakeryService isnot a party to thisproceeding.Insofar as therecord shows Campbell-Taggert has no voice in determiningthe labor relations or businesspolicies ofthe Respondent. COLLINS BAKING COMPANY603The complaint does not allege nor does the evidence show thatRespondentsold orshipped any of the,products manufactured or purchased by it to vendeeslocated in States other than the State of Alabama.II.THE ORGANIZATION INVOLVEDBakery andConfectionery `Yorkers International Union of America, AFL,is a labor organization admitting to membership, employees of the Respondent.ConclusionsRespondent's second supplemental brief filed' with the undersigned on Octo-ber 1, 1948, stated that it had not urged its defenseregardingthe effect of itsbusinessoperations upon commerce in its briefs previously filed because thecourts had upheld earlier decisions issued by the Board wherein the Boardhad concluded and found that the purchase of a substantial percentage ofgoods or materials purchased and shipped to an employer from vendors locatedin other States for processing or resale was sufficient to give the Board juris-diction of the cause under the provisions of the Act absent any salesand ship-ments of goodsby the employer to vendees located in other States.Counsel for Respondent, further contends that a change in the Board's posi-tion has been recently effected and that the Board in effect now holds, that itwill not effectuate the purposes of, the Act for the Board to assert jurisdictionin cases where substantially all sales of goods are made to personsresiding inthe State where the principal business operations are carried on. In supportof this contention, he cites, among others, the followingcases:Matter of FehrBaking CompanyandInternationalAssociationofMachinists(16-R-2390), 79N.'L. A. B. 440;Federal Bakery, Inc., et al.andBakery and Confectionery Inter-nationalUnion of America, AFL(16-R-2402), 79 N. L. R. B. 440. Accordingto the Board's decisionissuedon or about September 2, 1948, in the above cases,which were consolidated for the purposes of hearing, the nine concerns involvedeach operate large bakery enterprises in the City of Houston, Texas.All salesby the several employers were made to persons located in and about the Cityof Houston and its suburban communities.The value of the sales by each ofseveral of the concerns involved was substantiallyas large asthose of theRespondents herein and the value of materials purchased or originating fromoutside the State of Texas in some cases exceeded the value of such purchasesmade by the Respondent herein. Although the Board's decision in the above-cited cases does not clearly indicate whether either of the employees concernedwere affiliated with other chain bakery enterprises, the record indicates that theNational Bread Company, one of the employers concerned in the so-calledHouston consolidated bakery cases was a division of the NationalBiscuitCompany.Following a hearing in the above consolidated bakery cases, the Board held :Inasmuchas the bakerybusinessesherein concernedare all operations essen-tially local in character, we find that it will not effectuate the policiesof the Actto assertjurisdictionin eitherof the consolidatedcases beforeus.For this reason, we shall dismiss the instant petitions, and will notpass upon the several substantive issues raised by the parties to these pro-ceedings.In view of this decision by the Board, the controlling consideration wouldseem to be based upon a determination as to whether or not thebusinessoperations of an employer is predominantly local in nature. 604DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Board made no preliminary determination regarding whether or not aquestion of representation affecting commerce existed in the instant case, orwhether the unit agreed upon was appropriate. Pursuant to a consent electionagreement in evidence an election was held by a United States Commissioner ofConciliation within an agreed upon unit.In the opinion of the undersigned, the operation of the business conducted bythe Respondent herein is substantially similar to the business conducted by theseveral employers in the so-called consolidated Houston bakery cases.Accord-ingly, the undersigned is of the opinion that the defense urged by the Respondentherein has substantial merit because the business operations of the Respondentare predominantly of a local nature.'Upon consideration of all the above and without considering the merits regard-ing the contentions of the parties in regard to the unfair labor practices allegedin the complaint, the undersigned is of the opinion that the complaint shouldbe dismissed because the Respondent's operations are essentially local in char-acter.IT IS HEREBY ORDERED that the complaint herein be dismissed .4Dated at Washington, D. C., this 29th day of October 1948.HENRY J. KENT,Trial Examiner.a4See alsoMatter of WaeoronaCo-OpSociety atal., 79 N. L.R. B. 1243.Section 203 27 of the Board's Rules and Regulations,Series 5, provides :If any motion in'the nature of a motion to dismiss the complaint in its entirety isgranted by the Trial Examiner before filing his Intermediate Report,any party mayobtain a review of such action by filing a request thereforwith theBoard in Wash-ington,D. C., stating the grounds for review,and immediately on such filing shallserve a copy thereof on the Regional Director and the other parties.Unless suchrequest for review is filed within 10 days from the date of the orderof dismissal, thecase shall be closed.